 

 

 

4-2.0-6-00487-BPCG Document1.2 Filed 02/24/20 Page 1of 6

vas
Tase 1. ouUv won

 

STATE OF MARYLAND 7 IN THE
* CIRCUIT COURT
Vv. nd FOR
* BALTIMORE CITY
GARY CLAYTON * Case No. 115124016

¥OEEEKEGR

MOTION FOR FRANKS HEARING

Now comes the Defendant, Gary Clayton, by and through Staci L. Pipkin,
his attomey, and hereby respectfully requests, pursuant to Franks v. Delaware,
438 U.S. 154 (1978), an evidentiary hearing to determine whether the search
warrant executed in the above-captioned matter is Supported by probable cause,
ouce the false statements in said affidavit are set to one side. The specific
grounds in support of this motion are set forth below.

TU ACKGRO

Ou April 8, 2015, Detective Jemel] Rayam of the Baltimore Police
Department (Sequence # H740), applied for and was granted a search warrant for
the Defendant’s home at 663 Gutman Avenue, Apt. 2. As the basis for this search
warrant, Detective Rayam provided several facts in support of his application
which are summarized as follows: 1) that a confidential informant (Cl-1), advised
him that Mr, Clayton was a narcotics distributor who was in possession of a gun:
2) that during the second week of April he observed Mr. Clayton hand an
unknown item to an unknown person in the 1000 block of Ifoffman Sucet; 3) that
on Apni 8, 2015, Cl-1 told the detectives that Mr. Clayton would be carrying a

' EXHIBIT

Poy
Case 1:20-cv-00487-BPG Document 1-2 Filed 02/24/20 Page 2 of 6

 

weapon while he was driving around; 4) that based on that information,
Detectives stopped Mr. Clayton for a traffic offense and observed “numerous
green tops that go to vials that illegal narcotics are packed into;” and finally that
5) based on this information. Det. Rayam then went to the Defendant’s home and
kaocked on the door to “further investigate and speak with [Mr.] Kimberly
Demory.” He alleges in his search warrant that after Ms. Demory answered the
door, “Mr. Gary Clayton then started screaming to don’t let the police in and shut
the door and became irrational. Ms. Demory then stated thal she was going to call
911 at which time Det. Rayam was able to observe white powdery substance
suspected cocaine along with green top vials on the living room table from
outside the apartment door. Ms. Demory attempted to close the door and Det.
Rayam then observed Ms. Demory take the glass with the suspected cocaine and
green lop vials and shove it under the couch. Det. Rayam and Det. Clewell then
entered 663 Gutman Ave, Apt.2, Baltimore, MD 21218 and detained Ms.

Dernory.” (Defendant’s Exhibit 1, Page 8).

Following a search of the apartment, the Defendant was arrested and
charged with possession with intent to distribute heroin and cocaine, possession of
a firearm by a prohibited person, and other related offenses. Specifically alleged
to have been recovered in the living room was “one black plastic bag containing
(1) plastic bag containing (25) green top vials containing white substance
Suspected cocaine (1) plastic bag containing (25) green top vials containing white

substance suspected cocaine.” (Defendant's Exhibit 2).
 

Case 1:20-cv-00487-BPG Document 1-2 Filed 02/24/20 Page 3 of 6

 

il

During her investigation of the chargcs against the Defendant, undersigned
counsel had an opportunity to interview Ms. Kimberly Demory. In the course of
said inierview, Ms. Demory advised that the events surrounding the entry to her
home unfolded in a very different manner than the officers alleged in the warrant,
At no time did I show the warrant to Ms. Demory nor tell her what the officers
alleged. She indicated that she opened the door believing that it was the
Defendant, Mr. Gary Clayton, and that when she did, she was met by an officer
who seems to fit the description of Detective Rayam. She indicated that she heard
Mr. Clayton yelling that the police did not have a search warrant and not to let
them in. She indicated that because they were in plain clothes, she picked up the
phone to call 911 (in order to confirm their identity as Police officers), and that at
that time, Detective Rayam produced a handgun and placed it to her head, told her
to stop calling 911, and then forced his way into the aparumeni, Ms. Demory
suffers from severe asthma. She indicated to counsel that these actions caused her
to begin having an asthma attack, and that at some point, the officers called for a
medic to respond to her home, While this was happening, one officer began
searching her home while she and Mr. Clayton were handcuffed and detained and

made to sit on the couch in the living toom.

When asked about the allegation of controlled dangerous substances being
in plain view on the living room table, she denied that there was anything in plain
view. Interestingly, there is no mention of glass, loose white powdery substances,
or green top vials mentioned in the statement of probable cause, the offense

reports, or the evidence contro! Submission sheets. The only reference to
3
Case 1:20-cv-00487-BPG_ Document 1-2 Filed 02/24/20 Page 4 of 6

 

controlled dangerous substances recovered in the living room indicates that any
narcotics in the living room were concealed within a black plastic bag. (See
attached Defendant’s Exhibit 2, the Statement of Probable Cause). Furthermore.
according to the Evidence Control Submission teports, there is no reference to the

Supposed green tops which were observed during the initial traffic stop.

V. DELAWARE

Generally, “[iJn assessing probable cause for the issuance of a warrant, a
reviewing court is ordinarily confined to the averments contained in the four
comers of an affidavit.” Holland v. State, 154 Md.App. 351, 386 (2003).

However, in Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court carved

oul an exception to the “four comers” review of a warrant. Specifically, in
Franks. the Court wrote:

Where the defendant makes a substantial preliminary
showing that a false statement knowingly and
intentionally, or with reckless disregard for the truth,
was included by the affiant in the warrant affidavit,

and if the allegedly false statement is necessary to

the finding of probable cause, the Fourth Amendment
requires that a hearing be held at the defendant’s
request. In the event that at that hearing the

allegation of perjury or reckless disregard is established
by the defendant by a preponderance of the evidence,
and, with the affidavit's false material Set to one side,
the affidavit’s remaining content is insufficient to establish
probable cause, the search warrant must be voided and
the fruits of the search excluded to the same extent as if
probable cause was lacking on the fact of the affidavit.

Id. at 155-56.
Subsequently, in McDonald v. State, 347 Md. 452, 471-72 n. 11 (1997),

i our Court of Appeals mapped oul the process attendant to a F ranks hearing,

explaining:

Franks vy. Dejaware set out a procedure, requiring a detailed
proffer from the defense before the defendant is even

i entitled to a hearing to go behind the four comer of the

| warrant. Under Franks, when a defendant makes a

| substantial preliminary showing that the affiant intentionally

i or recklessly included false statements in the supporting

| affidavit for a search warrant, and that the affidavit without

the false statement is insufficient to suppor a finding of

probable cause, the defendant is then entitled to a hearing

| on the matter. The burden is on the defendant to establish
knowing or reckless falsity by a preponderance of the

evidence before the evidence will be suppressed.

if the threshold burden of a substantial preliminary showing of an

| intentional or recklessly included false statement in the warrant affidavit is
established by a preponderance of the evidence, the court then conducts “an
evidentiary taint hearing.” Holland, 154 Md. App. at 389. At this stage, the court
“must determine whether probable cause would exist based on the affidavit if the
| information improperly included were excised or, conversely, whether probable
| cause remains if the omitted information were deemed included. if probable
: cause would no longer exist, then the search warrant will be invalidated and the
evidence obtained pursuant to the warrant will be suppressed.” Id. at 389.

As applied in this case, the testimony of Ms. Demory, which she is
prepared to give under oath, to the effect that the detectives were never al her
apartment door in order to see anything in plain view, that there was in faci nv

contraband in plain view, coupled with the {act that the Slate’s own disclosure

 

regarding Detective Rayam’s veracily, certainly esiablishes by a preponderance of
5
it
Case 1:20-cv-00487-BPG Document 1-2 Filed 02/24/20 Page 6 of 6

 

the evidence the requisite subsiantial preliminary showing that the affidavit here
intentionally or recklessly included false stalemenis, and therefore permits the
court, in its review of the warrant here at issue, to go outside the four comers of
the search warrant affidavit. Upon doing so, the Only conclusion to arrive at js the
remainder of the affidavit contents, i.e., the information supplied by “CI-1” and
observations of one possible transaction with an unknown person of an unknown
item, would not, standing alone, suffice 10 establish probable cause, thus Tequiring

ihat the warrant be invalidated and the evidence obtained pursuant to the warrant

be suppressed.

ully submitted,

 
  

iL. Ripkin, Esq.
JACK B. RUBIN, P.A.
1300 Court Square Building
200 E. Lexington Street
Baltimore, Maryland 21202
(410) 727-8710
Attomey for Defendant

R ‘E OF SERVICE
I HEREBY CERTIFY that on this 12” day of November 2015, a copy of

the foregoing Motion for Franks Hearing was delivered via c-mail to Kent Grasso,

Esquire, Assistant State’s Attomey fi

  
